COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-08-347-CR
 
 
JESS LEE CRUMP, JR.                                                                      APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
               FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
 
                                                       ------------
 
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                  ON
PERMANENT ABATEMENT OF APPEAL
 
                                                       ------------
We
have considered Appellant=s AMotion
to Abate,@ in
which appellant=s counsel moves to
permanently abate the appeal due to appellant=s
death.  A copy of the certificate of
death states that appellant died on January 14, 2010.




The
death of an appellant during the pendency of an appeal deprives this court of
jurisdiction.  Graham v. State,
991 S.W.2d 802, 802 (Tex. Crim. App. 1998); Molitor v. State, 862 S.W.2d
615, 616 (Tex. Crim. App. 1993).  Under
these circumstances, the appropriate disposition is the permanent abatement of
the appeal.  See Tex. R. App. P.
7.1(a)(2); Graham, 991 S.W.2d at 802.
No
decision of this court having been delivered prior to the receipt of this
motion, the court finds the motion to permanently abate the appeal should be
granted.  It is therefore ordered,
adjudged, and decreed that the appeal is permanently abated.
PER CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:
April 15, 2010




[1]See Tex. R. App. P.
47.4.